DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 ,17 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11196512 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current APP# 17/514308
U.S. Patent No. 11196512 B2
Claim 1
An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a base station, a data transmission including a transport block (TB); and
decode the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a data transmission including a transport block (TB);
attempting to decode the data transmission;
transmitting a feedback message to the base station indicating that at least a portion of the data transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent data transmissions of at least the TB; and
determining whether to attempt to decode a subsequent data transmission of the one or more subsequent data transmissions based at least in part on whether an effective UE throughput of the one or more subsequent data transmissions exceeds a predetermined decoding throughput threshold, wherein the effective UE throughput is based at least in part on a circular buffer size, a number of scheduled codeblocks for the TB, and a subcarrier spacing factor, and wherein the predetermined decoding throughput threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a transport block size associated with the limited-buffer rate-matching.
Claim 8
he method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.
Claim 9
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a data transmission including a transport block (TB); and
decoding the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a data transmission including a transport block (TB);
attempting to decode the data transmission;
transmitting a feedback message to the base station indicating that at least a portion of the data transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent data transmissions of at least the TB; and
determining whether to attempt to decode a subsequent data transmission of the one or more subsequent data transmissions based at least in part on whether an effective UE throughput of the one or more subsequent data transmissions exceeds a predetermined decoding throughput threshold, wherein the effective UE throughput is based at least in part on a circular buffer size, a number of scheduled codeblocks for the TB, and a subcarrier spacing factor, and wherein the predetermined decoding throughput threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a transport block size associated with the limited-buffer rate-matching.
Claim 8
he method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.
Claim 17
An apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving, from a base station, a data transmission including a transport block (TB); and
means for decoding the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a data transmission including a transport block (TB);
attempting to decode the data transmission;
transmitting a feedback message to the base station indicating that at least a portion of the data transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent data transmissions of at least the TB; and
determining whether to attempt to decode a subsequent data transmission of the one or more subsequent data transmissions based at least in part on whether an effective UE throughput of the one or more subsequent data transmissions exceeds a predetermined decoding throughput threshold, wherein the effective UE throughput is based at least in part on a circular buffer size, a number of scheduled codeblocks for the TB, and a subcarrier spacing factor, and wherein the predetermined decoding throughput threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a transport block size associated with the limited-buffer rate-matching.
Claim 8
he method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.
Claim 25
A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to cause the UE to:
receive, from a base station, a data transmission including a transport block (TB); and
decode the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a data transmission including a transport block (TB);
attempting to decode the data transmission;
transmitting a feedback message to the base station indicating that at least a portion of the data transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent data transmissions of at least the TB; and
determining whether to attempt to decode a subsequent data transmission of the one or more subsequent data transmissions based at least in part on whether an effective UE throughput of the one or more subsequent data transmissions exceeds a predetermined decoding throughput threshold, wherein the effective UE throughput is based at least in part on a circular buffer size, a number of scheduled codeblocks for the TB, and a subcarrier spacing factor, and wherein the predetermined decoding throughput threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a transport block size associated with the limited-buffer rate-matching.
Claim 8
he method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.




Claims 1, 9, 17 and 25 are directed to the same invention as that of claims 1, 6, 8- 9 of commonly assigned of US Pat. No. 11202298 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Current APP# 17/514308
US Pat. No. 11202298 B2
Claim 1
An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a base station, a data transmission including a transport block (TB); and
decode the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a transmission including a transport block (TB);
attempting to decode the transmission;
transmitting a feedback message to the base station indicating that at least a portion of the transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent transmissions including at least a retransmission of the TB;
determining an effective UE throughput as:
2 max ⁡ ( 0 , μ - μ ′ ) · ∑ i ∈ S ⁢ ⌊ C t ⁢ ′ L i ⌋ ⁢ x i ⁢ F i ,
where μ relates to a sub-carrier spacing (SCS) for the one or more subsequent transmissions for an active bandwidth part, μ′ corresponds to an SCS of a bandwidth part across all configured bandwidth parts of a carrier that has a largest configured number of physical resource blocks, S is a set of TBs scheduled partially or fully in a fourteen consecutive symbol duration, C′i ; is a number of scheduled codeblocks for an ith TB, Li is a physical downlink shared channel (PDSCH) duration for the ith TB, xi is a number of orthogonal frequency division multiplexing (OFDM) symbols used for transmission of the ith TB, Fi is a maximum value of a min(kj o,i+Ej i,Nch,i), where kj o,i is a starting location of a redundancy value for a jth transmission, Ej i is a min(Er) of scheduled code blocks for the jth transmission, Nch,i is a circular buffer length, where j ranges from 0 to J−1,which is a current transmission for the ith TB, and Figure US11202298-20211214-P00001 is a floor function for the input of Figure US11202298-20211214-P00002
wherein the effective UE throughput is evaluated ending at a last symbol of a latest occurring PDSCH transmission; and
processing a subsequent transmission of the one or more subsequent transmissions based at least in part on whether the effective UE throughput exceeds a predetermined decoding throughput threshold.

Claim 6 
The method of claim 1, wherein the predetermined decoding throughput threshold (TPmax) is defined as:
TP max = 1 R LBRM ⁢ ⁢ TBS LBRM ,
where TBSLBRM is a maximum TB size with limited buffer rate matching (LBRM) enabled, and where RLBRM is a coding rate when transmitting a TB of the maximum TB size with LBRM enabled.
Claim 8
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a throughput for decoding a TB of a maximum TB size transmitted in a fourteen-symbol duration.
Claim 9
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.
Claim 9
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a data transmission including a transport block (TB); and
decoding the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a transmission including a transport block (TB);
attempting to decode the transmission;
transmitting a feedback message to the base station indicating that at least a portion of the transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent transmissions including at least a retransmission of the TB;
determining an effective UE throughput as:
2 max ⁡ ( 0 , μ - μ ′ ) · ∑ i ∈ S ⁢ ⌊ C t ⁢ ′ L i ⌋ ⁢ x i ⁢ F i ,
where μ relates to a sub-carrier spacing (SCS) for the one or more subsequent transmissions for an active bandwidth part, μ′ corresponds to an SCS of a bandwidth part across all configured bandwidth parts of a carrier that has a largest configured number of physical resource blocks, S is a set of TBs scheduled partially or fully in a fourteen consecutive symbol duration, C′i ; is a number of scheduled codeblocks for an ith TB, Li is a physical downlink shared channel (PDSCH) duration for the ith TB, xi is a number of orthogonal frequency division multiplexing (OFDM) symbols used for transmission of the ith TB, Fi is a maximum value of a min(kj o,i+Ej i,Nch,i), where kj o,i is a starting location of a redundancy value for a jth transmission, Ej i is a min(Er) of scheduled code blocks for the jth transmission, Nch,i is a circular buffer length, where j ranges from 0 to J−1,which is a current transmission for the ith TB, and Figure US11202298-20211214-P00001 is a floor function for the input of Figure US11202298-20211214-P00002
wherein the effective UE throughput is evaluated ending at a last symbol of a latest occurring PDSCH transmission; and
processing a subsequent transmission of the one or more subsequent transmissions based at least in part on whether the effective UE throughput exceeds a predetermined decoding throughput threshold.

Claim 6 
The method of claim 1, wherein the predetermined decoding throughput threshold (TPmax) is defined as:
TP max = 1 R LBRM ⁢ ⁢ TBS LBRM ,
where TBSLBRM is a maximum TB size with limited buffer rate matching (LBRM) enabled, and where RLBRM is a coding rate when transmitting a TB of the maximum TB size with LBRM enabled.
Claim 8
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a throughput for decoding a TB of a maximum TB size transmitted in a fourteen-symbol duration.
Claim 9
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.
Claim 17
An apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving, from a base station, a data transmission including a transport block (TB); and
means for decoding the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a transmission including a transport block (TB);
attempting to decode the transmission;
transmitting a feedback message to the base station indicating that at least a portion of the transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent transmissions including at least a retransmission of the TB;
determining an effective UE throughput as:
2 max ⁡ ( 0 , μ - μ ′ ) · ∑ i ∈ S ⁢ ⌊ C t ⁢ ′ L i ⌋ ⁢ x i ⁢ F i ,
where μ relates to a sub-carrier spacing (SCS) for the one or more subsequent transmissions for an active bandwidth part, μ′ corresponds to an SCS of a bandwidth part across all configured bandwidth parts of a carrier that has a largest configured number of physical resource blocks, S is a set of TBs scheduled partially or fully in a fourteen consecutive symbol duration, C′i ; is a number of scheduled codeblocks for an ith TB, Li is a physical downlink shared channel (PDSCH) duration for the ith TB, xi is a number of orthogonal frequency division multiplexing (OFDM) symbols used for transmission of the ith TB, Fi is a maximum value of a min(kj o,i+Ej i,Nch,i), where kj o,i is a starting location of a redundancy value for a jth transmission, Ej i is a min(Er) of scheduled code blocks for the jth transmission, Nch,i is a circular buffer length, where j ranges from 0 to J−1,which is a current transmission for the ith TB, and Figure US11202298-20211214-P00001 is a floor function for the input of Figure US11202298-20211214-P00002
wherein the effective UE throughput is evaluated ending at a last symbol of a latest occurring PDSCH transmission; and
processing a subsequent transmission of the one or more subsequent transmissions based at least in part on whether the effective UE throughput exceeds a predetermined decoding throughput threshold.

Claim 6 
The method of claim 1, wherein the predetermined decoding throughput threshold (TPmax) is defined as:
TP max = 1 R LBRM ⁢ ⁢ TBS LBRM ,
where TBSLBRM is a maximum TB size with limited buffer rate matching (LBRM) enabled, and where RLBRM is a coding rate when transmitting a TB of the maximum TB size with LBRM enabled.
Claim 8
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a throughput for decoding a TB of a maximum TB size transmitted in a fourteen-symbol duration.
Claim 9
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.
Claim 25
A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to cause the UE to:
receive, from a base station, a data transmission including a transport block (TB); and
decode the TB based at least in part on a metric being less than a threshold, wherein the metric is based at least in part on a circular buffer size, a number of codeblocks for the TB, and a subcarrier spacing, and wherein the threshold is based at least in part on a code rate associated with limited-buffer rate-matching and a TB size associated with the limited-buffer rate-matching.
Claim 1
A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a transmission including a transport block (TB);
attempting to decode the transmission;
transmitting a feedback message to the base station indicating that at least a portion of the transmission including the TB was unsuccessfully decoded;
receiving, from the base station, one or more subsequent transmissions including at least a retransmission of the TB;
determining an effective UE throughput as:
2 max ⁡ ( 0 , μ - μ ′ ) · ∑ i ∈ S ⁢ ⌊ C t ⁢ ′ L i ⌋ ⁢ x i ⁢ F i ,
where μ relates to a sub-carrier spacing (SCS) for the one or more subsequent transmissions for an active bandwidth part, μ′ corresponds to an SCS of a bandwidth part across all configured bandwidth parts of a carrier that has a largest configured number of physical resource blocks, S is a set of TBs scheduled partially or fully in a fourteen consecutive symbol duration, C′i ; is a number of scheduled codeblocks for an ith TB, Li is a physical downlink shared channel (PDSCH) duration for the ith TB, xi is a number of orthogonal frequency division multiplexing (OFDM) symbols used for transmission of the ith TB, Fi is a maximum value of a min(kj o,i+Ej i,Nch,i), where kj o,i is a starting location of a redundancy value for a jth transmission, Ej i is a min(Er) of scheduled code blocks for the jth transmission, Nch,i is a circular buffer length, where j ranges from 0 to J−1,which is a current transmission for the ith TB, and Figure US11202298-20211214-P00001 is a floor function for the input of Figure US11202298-20211214-P00002
wherein the effective UE throughput is evaluated ending at a last symbol of a latest occurring PDSCH transmission; and
processing a subsequent transmission of the one or more subsequent transmissions based at least in part on whether the effective UE throughput exceeds a predetermined decoding throughput threshold.

Claim 6 
The method of claim 1, wherein the predetermined decoding throughput threshold (TPmax) is defined as:
TP max = 1 R LBRM ⁢ ⁢ TBS LBRM ,
where TBSLBRM is a maximum TB size with limited buffer rate matching (LBRM) enabled, and where RLBRM is a coding rate when transmitting a TB of the maximum TB size with LBRM enabled.
Claim 8
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a throughput for decoding a TB of a maximum TB size transmitted in a fourteen-symbol duration.
Claim 9
The method of claim 1, wherein the predetermined decoding throughput threshold is based at least in part on a maximum TB size, a number of codeblocks for transmitting a TB of the maximum TB size, a length of a codeblock-level cyclic redundancy check (CRC), a length of a transport-level CRC, a coding rate for transmitting a TB of the maximum TB size with limited-buffer rate-matching (LBRM) enabled, and a scaling factor.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468